Citation Nr: 1241390	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-16 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to the Veteran's service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active duty for training from March to August 1964, and active honorable service from February 1968 to November 4, 1972.  In a March 1987 administrative decision. the Regional Office (RO) determined that the Veteran's service from November 5, 1972 to November 1975 had been under dishonorable conditions.

This matter came to the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) RO in St. Louis, Missouri.

In April 2011 the Board denied the Veteran's claim.  He appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2012 the Court granted the parties' joint motion for remand, and returned the case to the Board for action consistent with the terms of the joint motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the April 2012 joint motion for remand, the parties agreed that remand was necessary to allow the Board to provide adequate reasons and bases addressing various evidence.  Specifically, the parties noted that the Board had not adequately addressed evidence regarding continuity of symptoms associated with the Veteran's right knee.  

The parties also agreed that examinations in July 1987, May 1995, and December 2008 did not address a right knee disability.  They indicated, in view of the fact that no other disability claim was addressed in the Board's April 2011 decision, that remand was required in order for the Board to provide an adequate statement of reasons and bases supporting its conclusion that the previous VA examinations were adequate for evaluation purposes.  Review of the cited examination reports discloses that the presence of a right knee disability was not specifically addressed in the examinations listed.

There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512   (2004) and McLendon v. Nicholson, 20 Vet App. 79   (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.   In the present case, the standards set forth in McLendon have been satisfied: There is evidence suggesting that the Veteran had problems with his right knee during service and since (see Duenas v. Principi, 18 Vet. App. 512 (2004)), and evidence of a current right knee disability, but there is insufficient evidence to decide this issue at present.  Therefore, the appeal of the claim of entitlement to service connection for a right knee disability should be remanded so that the Veteran may scheduled for a VA medical examination and a nexus opinion may be obtained. 

Finally, the Board notes that in January 2011 submission, the Veteran indicated that he was due to have right knee replacement at the Columbia VA.  Records in the Veteran's Virtual VA eFolder confirm that he underwent right knee replacement in February 2011.  A July 2011 record reflects the Veteran's belief that his right knee disability was related to overcompensation due to his left knee disability.  This raises the issue of service connection on a secondary basis.  This theory of entitlement should be considered in future adjudication of the Veteran's claim. 

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Issue corrective notice on the issue of entitlement to service connection for a right knee disability which specifically addresses service connection on a secondary basis.

2.  Schedule the Veteran for a VA examination to determine the etiology of his claimed right knee disability. The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report. 

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all currently present diagnoses referable to the Veteran's right knee, and provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) a right knee disability is related to any disease or injury in service, or was caused or aggravated by the Veteran's left knee disability. 

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

2. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 , 3.655. 

3. Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law , and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

